COLEMAN, J.
— The defendant was indicted and. tried ■for murder, and convicted of manslaughter in the first degree. The killing was not denied. The defense relied upon self-defense to justify the homicide.
There are but two questions which in our opinion require consideration in this case. The court refused to give chai’ge numbered six. It is in the following language : “A person charged with a felony should not be convicted, unless the evidence excludes to a moral certainty, every reasonable hypothesis but that of his guilt; no matter how. strong the circumstances may be, they do not come up to the full measure of proof which the law requires, if they can be reasonably reconciled with the theory that the defendant may be innocent.” The measure of proof necessary to justify a conviction in a criminal case, requires that a jury should be satisfied from the evidence of the guilt of the defendant beyond a reasonable doubt. And no matter how strong the circumstances may be against him, unless the evidence is so convincing and satisfactory as to exclude to amoral certainty, every reasonable hypothesis, arising from it *22but that of his guilt, the proof is short of the measure required. So far as the charge asserts these principles it was correct. But the charge did not stop here. After stating the true rule, the charge went further and in its closing statement asserted that the full measure of proof required was not complied with, if the circumstances could be reasonably reconciled with the theory that “the defendant maybe innocent;” that is, as we construe the language, and as we think it was calculated to impress 'the jury, if it could be reasonably reconciled with the theory that the defendant might possibly be innocent. The law does not require that the jury should be satisfied to absolute certainty of the defendant’s guilt, or beyond a possibility of the defendant’s innocence. This measure is greater than beyond a reasonable doubt. To say the least of it, the charge was calculated to mislead the jury. ' The court did not err in refusing the instruction. — Pate v. The Stale, 94 Ala. 14.
At the request of the solicitor the court instructed the jury as follows : “It is not the law of this State that any violent assault, importing peril or injury to the person may be resisted or repulsed to the extremity of taking the life of the assailant. There is no foundation for such a proposition. Human life can be taken lawfully only in resistance of an assault threatening, imperilling life or grievous bodily harm.” We. do not think this charge, asserts the true doctrine. The law does not require that peril must actually exist, before a party can strike in self-defense. If the circumstances are suchas to create a reasonable belief, and if from the circumstances the party does believe, that he is in imminent peril of life or limb, and he was not at fault in bringing on the difficulty, and there is no reasonably safe way of escape, the law excuses him for acting on such appearances, under such circumstances, even to the taking of life. The charge asserted more than the rule as we have stated it. The language is, “an assault threatening, imperilling life, ” not threatening or imperilling life. We do not think the language admits of any other legitimate construction than that placed upon it by us. Certainly it admits of this construction, and is the one a jury would probably give it. The court erred in giving” the charge under consideration.
There are some questions in the record, which have *23been disposed, of in the case of Wilkinson v. State, decided at the present term, (and which immediately follows this case), and it is unnecessary to consider them again.
For the errors pointed out the case must be reversed and remanded.